Opinion issued November 7, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00886-CV
____________

THOMSON CONSUMER ELECTRONICS, INC., Appellant

V.

BETTYE J. GARCIA, Appellee 



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 754,806



O P I N I O N
	The Court today considered the parties' agreed motion for reversal and remand
for entry of judgment consistent with settlement, in which they request this Court to
remand the case to the trial court for entry of an agreed final judgment.  The motion
is granted as follows:

	The trial court's judgment of May 28, 2002 is reversed.


	The case is remanded to the trial court with instructions to proceed to
entry of an agreed final judgment.
 	All other pending motions are overruled as moot.
 	The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1(c).

 PER CURIAM

Panel consists of Justices Hedges, Keyes, and Duggan (1)

Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Lee Duggan, Jr. retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.